DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 8, and 10 are objected to because of the following informalities:  
In claim 3, line 2, it is suggested that “a centerline of patient interface device” be amended to read -- a centerline of the patient interface device-- to correct a typographical error.
In claim 8, lines 2-3, it is suggested that “an adhesive layer disposed between to top and bottom layers” be amended to read -- an adhesive layer disposed between the top and bottom layers -- to correct a typographical error.
In claim 10, line 3, it is suggested that “wherein plurality of seams includes” be amended to read -- wherein the plurality of seams includes -- to correct a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lincoln (US 4,984,302).
As to claim 1, Lincoln discloses an apparatus (Figs. 1-3, 11A, 11B, col. 5,ln. 9-28) comprising: a patient interface device (the device is a nose mask worn by a person and is capable of use on a person who is a patient) formed from a flat substrate 1, 2 that is folded (Figs. 11A-11B show the portions 3a and 3b being folded around the sides of nose), wherein the patient interface device includes a plurality of seams (each side of attachment area 10, where filter element 2 is joined to strip 1, see Fig. 2) where sections 1, 2 of the substrate are joined together, and wherein one or more of the plurality of seams 10 form a shape that corresponds to a perimeter of a bottom side of a nose from a first alare corner of the nose to a tip of the nose to a second alare corner of the nose (see Fig. 11A, 11B, col. 5,l n. 9-28).  
As to claim 2, Lincoln discloses that the plurality of seams includes a nasal interior perimeter seam that forms a shape that corresponds to a perimeter of a bottom side of a nose from a first alare corner of the nose to a tip of the nose to a second alare corner of the nose (see annotated Figs. 2-3 below showing the interior perimeter seam as the inner edge of the overlapping portion/attachment area 10) and a nasal exterior perimeter seam that forms a shape that corresponds to a perimeter of a bottom side of a nose from a first alare corner of the nose to a tip of the nose to a second alare corner of the nose (see annotated Figs. 2-3 below showing the exterior perimeter seam as the outer edge of the overlapping portion/attachment area 10).  

    PNG
    media_image1.png
    398
    747
    media_image1.png
    Greyscale

As to claim 3, Lincoln discloses that the plurality of seams includes a centerline seam that extends along a centerline of patient interface device (see annotated Figs. 4-5 below).  

    PNG
    media_image2.png
    358
    455
    media_image2.png
    Greyscale

As to claim 4, Lincoln discloses that the flat substrate includes one or more adhesive sections, and wherein the at least one of the plurality of seams 10 is formed by joining sections 1, 2 of the substrate together with at least one of the adhesive sections (col. 5, ln. 26-28).  
As to claim 5, Lincoln discloses an apparatus (Figs. 1-3, 11A, 11B, col. 5,ln. 9-28) comprising: a substrate 1, 2 being structured to be foldable to form a patient interface device (see Figs. 11A-11B showing the device folded around the sides of the nose of a person; since the device is a nose mask for a person, and it is capable of use on a person who is a patient, it reads on “a patient interface device”), wherein the patient interface device includes a plurality of seams 10 where sections of the substrate 1, 2 are joined together (each side of attachment area 10, where filter element 2 is joined to strip 1, see Fig. 2), and wherein one or more of the plurality of seams 10 form a shape that corresponds to a perimeter of a nose from a first alare corner of the nose to a tip of the nose to a second alare corner of the nose (see Fig. 11A, 11B, col. 5, ln. 9-28).  
As to claim 7, Lincoln discloses that the substrate includes a plurality of adhesive sections including adhesive and being structured to adhere to other sections of the substrate when the substrate is folded to form the patient interface device, and wherein at least one of the seams is formed by joining sections of the substrate together with at least one of the adhesive sections (filter element 2 is joined to strip 1 at attachment areas 10 by adhesive, col. 5, ln. 26-28).  
As to claim 8, Lincoln discloses that the substrate includes multiple layers including a top layer (non-adhesive side 3), a bottom layer 8, 9, and an adhesive layer 1 disposed between to top and bottom layers (see Fig. 3, col. 5, ln. 23-38).  
As to claim 9, Lincoln discloses that the substrate includes a score line along an edge of one of the adhesive sections, wherein the score line is a cut through the top or bottom layer 8, 9 to the adhesive layer such that the top or bottom layer 8, 9 can be peeled off to expose the adhesive layer in the adhesive section (between the two sections of peelable strips 8, 9, see Fig. 3, col. 5, ln. 31-38; it is noted that the two separate strips 8 and 9 are equivalent to one strip being “cut” along a line and attached to the device; thus, Lincoln’s strips 8, 9 read on a score line that is cut through the strip/bottom layer).  
As to claim 10, Lincoln discloses that the substrate includes a plurality of seam lines (each side of the attachment area 10 is a seam line where filter element 2 is joined to strip 1) that correspond to the plurality of seams of the patient interface device, and wherein plurality of seams 10 includes a nasal interior perimeter seam (see annotated Figs. 2-3 below showing the interior perimeter seam as the inner edge of the overlapping portion/attachment area 10) that forms a shape that corresponds to a perimeter of a bottom side of a nose from a first alare corner of the nose to a tip of the nose to a second alare corner of the nose and a nasal exterior perimeter seam (see annotated Figs. 2-3 below showing the exterior perimeter seam as the outer edge of the overlapping portion/attachment area 10) that forms a shape that corresponds to a perimeter of a bottom side of a nose from a first alare corner of the nose to a tip of the nose to a second alare corner of the nose.  

    PNG
    media_image1.png
    398
    747
    media_image1.png
    Greyscale

As to claim 11, Lincoln discloses that the substrate includes a plurality of seam lines that correspond to the plurality of seams of the patient interface device, and that the plurality of seams includes a centerline seam that extends along a centerline of patient interface device (see annotated Figs. 4-5 below).  

    PNG
    media_image2.png
    358
    455
    media_image2.png
    Greyscale

As to claim 12, Lincoln discloses that the substrate 1, 2 includes at least one of paper, thin plastic, fabric, or lamination (woven cloth, col. 5, ln. 29-31; plastic strips 8, 9, col. 5, ln. 31-36; see also, col. 5, ln. 38-43).  
As to claim 13, Lincoln discloses that the substrate is structured such that the patient interface device has a V-shaped profile along a centerline of the patient interface device (see Fig. 1).  
Claims 1, 3, 5, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim (WO 03/103775 A1).
As to claim 1, Kim discloses an apparatus 10 (Fig. 2, Fig. 4, page 5, ln. 11-20) comprising: a patient interface device 10 (the device is a nose mask worn by a person and is capable of use on a person who is a patient) formed from a flat substrate 20, 30 that is folded (see Fig. 2), wherein the patient interface device 10 includes a plurality of seams where sections of the substrate are joined together (each side 21 surrounding filter attachment hole 22 is a seam where filter 30 is joined to pad 20, see Fig. 2), and wherein one or more of the plurality of seams 21 form a shape that corresponds to a perimeter of a bottom side of a nose from a first alare corner of the nose to a tip of the nose to a second alare corner of the nose (see Fig. 4, page 5, ln. 11-20).  
As to claim 3, Kim discloses that the plurality of seams includes a centerline seam (the center line of protection part 21 at “64”, see Fig. 8) that extends along a centerline of patient interface device (see Fig. 8, page 11, ln. 16-22).  
As to claim 5, Kim discloses an apparatus 10 (Fig. 2, Fig. 4, page 5, ln. 11-20) comprising: a substrate 20, 30 being structured to be foldable to form a patient interface device (the device is a nose mask worn by a person and is capable of use on a person who is a patient), wherein the patient interface device includes a plurality of seams where sections of the substrate are joined together (each side 21 surrounding filter attachment hole 22 is a seam where filter 30 is joined to pad 20, see Fig. 2), and wherein one or more of the plurality of seams form a shape that corresponds to a perimeter of a nose from a first alare corner of the nose to a tip of the nose to a second alare corner of the nose (see Fig. 4, page 5, ln. 11-20).   
As to claim 11, Kim discloses that the substrate 20, 30 includes a plurality of seam lines 21 that correspond to the plurality of seams 21 of the patient interface device, and that the plurality of seams includes a centerline seam (the center line of protection part 21 at “64”, see Fig. 8) that extends along a centerline of patient interface device (see Fig. 8, page 11, ln. 16-22).  
As to claim 14, Kim discloses at least one accessory item 50 (Fig. 6), wherein the at least one accessory item is structured to attach to the patient interface device 10 (page 9, ln. 19-21; page 10, ln. 21- page 11, ln.10).  
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Baigent et al. (US 2017/0326320).
As to claim 1, Baigent discloses an apparatus (Figs. 38A-38C) comprising: a patient interface device (Fig. 38A) formed from a flat substrate 3100 (seal forming structure 3100 includes textile/fabric membrane 3114 and foam undercushion 3109) that is folded (into a V-shape when attached to plenum chamber 3200, see Figs. 38A-C), wherein the patient interface device includes a plurality of seams where sections of the substrate are joined together (where textile/fabric membrane 3114 is attached to foam undercushion 3109, at its outer periphery, see Fig. 38C paragraph [0340], ln. 1-4), and wherein one or more of the plurality of seams form a shape that corresponds to a perimeter of a bottom side of a nose from a first alare corner of the nose to a tip of the nose to a second alare corner of the nose (nasal profile outline 3115, see Fig. 38C, paragraph [0340]).  
As to claim 5, Baigent discloses an apparatus (Figs. 38A-38C) comprising: a substrate 3100 (textile/fabric membrane 3114 and foam undercushion 3109) being structured to be foldable to form a patient interface device (Figs. 38A-C show seal forming structure 3100 folded into a V-shape when attached to plenum chamber 3200, see Figs. 38A-C), wherein the patient interface device includes a plurality of seams where sections of the substrate are joined together (where textile/fabric membrane 3114 is attached to foam undercushion 3109, at its outer periphery, see Fig. 38C paragraph [0340], ln. 1-4), and wherein one or more of the plurality of seams form a shape that corresponds to a perimeter of a nose from a first alare corner of the nose to a tip of the nose to a second alare corner of the nose (nasal profile outline 3115, see Fig. 38C, paragraph [0340]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 03/103775 A1), in view of Green et al. (US 2009/0032019).
As to claim 6, Kim discloses the claimed invention except that the substrate includes a plurality of indicia indicating where to fold the substrate to form the patient interface device.  However, Green teaches a foldable mask 2 (Fig. 1) having a plurality of indicia 8 (predefined creased fold lines 8, Fig. 3) indicating where to fold substrate 4 to form the mask 2 (see Figs. 3-4F, paragraph [0029]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Kim to include indicia indicating where to fold the substrate during assembly, as taught by Green, in order to make it quicker and easier for someone to assemble the device into its intended folded state. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lincoln (US 4,984,302), in view of Riaboy (US 4,354,489).
As to claim 15, Lincoln discloses an apparatus (Figs. 1-3, 11A, 11B, col. 5,ln. 9-28) comprising: a first substrate 1, 2 being structured to be foldable to form a first part of a patient interface device (see Figs. 11A-11B showing the device folded around the sides of the nose of a person; since the device is a nose mask for a person and it is capable of use on a person who is a patient, it reads on “a patient interface device”), wherein the first part of the patient interface device is structured to cover a patient's nostrils (see Figs. 11A-11B) and includes a plurality of seams 10 where sections of the first substrate are joined together (each side of attachment area 10, where filter element 2 is joined to strip 1, see Fig. 2), and wherein one or more of the plurality of seams form a shape that corresponds to a perimeter of a bottom side of a nose from a first alare corner of the nose to a tip of the nose to a second alare corner of the nose (see Fig. 11A, 11B, col. 5, ln. 9-28). 
Lincoln does not disclose a second substrate being structured to be foldable to form a second part of the patient interface device, wherein the second part of the patient interface device is structured to cover the patient's mouth, wherein the first part of the patient interface is structured to attach to the second part of the patient interface device to form the patient interface device.  However, Riaboy teaches an apparatus (Fig. 1) having a second substrate 10 being structured to be foldable to form a second part of the device in addition to a first part 10’ covering the person’s nose, wherein the second part 10 is structured to cover the mouth, wherein the first part 10’ is structured to attach to the second part 10 (Fig. 1, col. 2, ln. 18-31).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Lincoln to include a second part to cover the person’s nose, as taught by Riaboy, in order to provide increased protection from dust/contaminants entering both airways.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Utamaru (US 6,098,624), Anderson (US 2,161,607), and Loeser et al. (US 2009/0194107) disclose foldable nasal masks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785